


Exhibit 10.14(h)

 

Grant Detail

 

The amounts shown below show the total vested and unvested potential income and
are based on a share price of IMGN $0

 

Non-Qualified Stock Option

 

Grant Date

 

MM/DD/YYYY

 

Grant Price

 

$0

 

Potential Income

 

$0

Plan Name

 

2006 Equity Incentive Plan

 

Grant Acceptance Status

 

Pending

 

Vested

 

$0

Plan ID

 

1

 

Expiration/Last Date to Exercise

 

MM/DD/YYYY

 

Unvested

 

$0

 

Options Granted

 

Options Exercised

 

Options Vested

 

Options Unvested

 

Options Cancelled

 

Options Expired

 

Option Balance

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

 

Future Vesting

 

 

 

 

 

 

 

 

 

 

 

Vesting
Date

 

Vesting
Quantity

 

Potential
Income

 

MM/DD/YYYY

 

0

 

$

0

 

MM/DD/YYYY

 

0

 

$

0

 

MM/DD/YYYY

 

0

 

$

0

 

 

--------------------------------------------------------------------------------

* Potential income is based on the closing price from the previous business day

All amounts shown are displayed in $US dollars.

 

--------------------------------------------------------------------------------


 

IMMUNOGEN, INC.

 

NON-QUALIFIED STOCK OPTION TERMS AND CONDITIONS

 

The following supplements the Grant Detail (they “Grant Detail”) to which these
Non-Qualified Stock Option Terms and Conditions apply, and together with the
Grant Detail, constitutes the “Option Agreement” referenced in the Grant Detail.

 

This Option Agreement is entered into and made effective as of the grant date
referenced in the Grant Detail (the “Date of Grant”) and is between
ImmunoGen, Inc., a Massachusetts corporation (the “Company”), and the employee
or consultant of the Company (the “Participant”) referenced in the Grant
Detail.  Certain capitalized terms, to the extent not defined where they first
appear in this Option Agreement, are defined in the Company’s 2006 Employee,
Director and Consultant Equity Incentive Plan (the “Plan”).

 

1.                                      GRANT OF OPTION.

 

The Company has granted to the Participant the right and option to purchase all
or any part of the aggregate number of shares of the Company’s common stock,
$.01 par value per share (the “Shares”), referenced in the Grant Detail, on the
terms and conditions and subject to all the limitations set forth herein, under
United States securities and tax laws, and in the Plan, which is incorporated
herein by reference.  The Participant acknowledges receipt of a copy of the
Plan.

 

2.                                      PURCHASE PRICE.

 

The per share purchase price of the Shares covered by the Option shall be as
referenced as “Grant Price” in the Grant Detail, subject to adjustment, as
provided in the Plan, in the event of a stock split, reverse stock split or
other events affecting the holders of Shares after the date hereof (the
“Purchase Price”).  Payment shall be made in accordance with Paragraph 9 of the
Plan.

 

3.                                      EXERCISABILITY OF OPTION.

 

Subject to the terms and conditions set forth in this Option Agreement and the
Plan, the Option shall become exercisable in installments on the dates set forth
in the Grant Detail.

 

Notwithstanding the foregoing if within a period of two (2) years from the date
of a Change of Control (as defined in the Plan) that is not a Corporate
Transaction where outstanding options are terminated or cashed out in accordance
with Section 24(b) of the Plan, the Participant is terminated by the Company
other than for Cause or has left the Company for Good Reason (as defined below),
then upon such termination date this Option shall become fully vested and
immediately exercisable unless this Option prior to such termination date has
otherwise expired or been terminated pursuant to this Agreement or the terms of
the Plan.  “Good Reason” shall mean the occurrence of one or more of the
following without the Participant’s consent: (i) a change in the principal
location at which the Participant performs his duties for the Company to a new
location that is at least forty (40) miles from the prior location; (ii) a
material change in the Participant’s authority, functions, duties or
responsibilities as an employee of or consultant to the

 

1

--------------------------------------------------------------------------------


 

Company, which would cause the Participant’s position with the Company to become
of less responsibility, importance or scope than the highest position held by
the Participant immediately prior to the Change of Control, provided, however,
that such material change is not in connection with the termination of the
Participant’s service by the Company for Cause or death or Disability and
further provided that it shall not be considered a material change if the
Company becomes a subsidiary of another entity and the Participant continues to
hold a position in the subsidiary that is at least as high (in both title and
scope of responsibilities) as the highest position held by the Participant with
the Company at any time from the Date of Grant to immediately prior to the
Change of Control; (iii) a material reduction in the Participant’s annual base
salary or fee; or (iv) a material reduction in the Participant’s target annual
bonus as compared to the target annual bonus set for the previous fiscal year;
provided that any definition in an agreement between the Participant and the
Company or an Affiliate, which contains a conflicting definition of “Good
Reason” for termination and which is in effect at the time of such termination,
shall supersede the definition in this Plan with respect to that Participant.

 

The foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement and the Plan.

 

4.                                      TERM OF OPTION.

 

The Option shall terminate ten years from the Date of Grant, but shall be
subject to earlier termination as provided herein or in the Plan.

 

If the Participant ceases to be an employee, director or consultant of the
Company or of an Affiliate (for any reason other than the death or Disability of
the Participant or termination of the Participant for Cause (as defined in the
Plan)), the Option may be exercised, if it has not previously terminated, within
three months after the date the Participant ceases to be an employee, director
or consultant of the Company or an Affiliate, or within the originally
prescribed term of the Option, whichever is earlier, but may not be exercised
thereafter.  In such event, the Option shall be exercisable only to the extent
that the Option has become exercisable and is in effect at the date of such
cessation of service.

 

Notwithstanding the foregoing, in the event of the Participant’s Disability or
death within three months after the termination of service, the Participant or
the Participant’s Survivors may exercise the Option within one year after the
date of the Participant’s termination of service, but in no event after the date
of expiration of the term of the Option.

 

In the event the Participant’s service is terminated by the Company or an
Affiliate for Cause (as defined in the Plan), the Participant’s right to
exercise any unexercised portion of this Option shall cease immediately as of
the time the Participant is notified his or her service is terminated for Cause,
and this Option shall thereupon terminate.  Notwithstanding anything herein to
the contrary, if subsequent to the Participant’s termination, but prior to the
exercise of the Option, the Board of Directors of the Company determines that,
either prior or subsequent to the Participant’s termination, the Participant
engaged in conduct which would constitute Cause, then the Participant shall
immediately cease to have any right to exercise the Option and this Option shall
thereupon terminate.

 

2

--------------------------------------------------------------------------------


 

In the event of the Disability of the Participant, as determined in accordance
with the Plan, the Option shall be exercisable within one year after the
Participant’s termination of service or, if earlier, within the term originally
prescribed by the Option.  In such event, the Option shall be exercisable:

 

(a)                                 to the extent that the Option has become
exercisable but has not been exercised as of the date of Disability; and

 

(b)                                 in the event rights to exercise the Option
accrue periodically, to the extent of a pro rata portion through the date of
Disability of any additional vesting rights that would have accrued on the next
vesting date had the Participant not become Disabled.  The proration shall be
based upon the number of days accrued in the current vesting period prior to the
date of Disability.

 

In the event of the death of the Participant while an employee, director or
consultant of the Company or of an Affiliate, the Option shall be exercisable by
the Participant’s Survivors within one year after the date of death of the
Participant or, if earlier, within the originally prescribed term of the
Option.  In such event, the Option shall be exercisable:

 

(x)                                 to the extent that the Option has become
exercisable but has not been exercised as of the date of death; and

 

(y)                                 in the event rights to exercise the Option
accrue periodically, to the extent of a pro rata portion through the date of
death of any additional vesting rights that would have accrued on the next
vesting date had the Participant not died.  The proration shall be based upon
the number of days accrued in the current vesting period prior to the
Participant’s date of death.

 

5.                                      METHOD OF EXERCISING OPTION.

 

Subject to the terms and conditions of this Option Agreement, the Option may be
exercised by notice to the Company or its designee stating the number of Shares
with respect to which the Option is being exercised and shall be delivered in
such form as may be designated from time to time by the Company.  Payment of the
purchase price for such Shares shall be made in accordance with Paragraph 9 of
the Plan.  The Company shall deliver such Shares as soon as practicable after
the notice shall be received, provided, however, that the Company may delay
issuance of such Shares until completion of any action or obtaining of any
consent, which the Company deems necessary under any applicable law (including,
without limitation, state securities or “blue sky” laws).  The Shares as to
which the Option shall have been so exercised shall be registered in the
Company’s share register in the name of the person so exercising the Option (or,
if the Option shall be exercised by the Participant and if the Participant shall
so request in the notice exercising the Option, shall be registered in the name
of the Participant and another person jointly, with right of survivorship) and
shall be delivered as provided above to or upon the written order of the person
exercising the Option.  In the event the Option shall be exercised, pursuant to
Section 4 hereof, by any person other than the Participant, such notice shall be
accompanied by appropriate proof of the right of such person to exercise the
Option.  All Shares that shall be purchased upon the exercise of the Option as
provided herein shall be fully paid and nonassessable.

 

3

--------------------------------------------------------------------------------


 

6.                                      PARTIAL EXERCISE.

 

Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.

 

7.                                      NON-ASSIGNABILITY.

 

The Option shall not be transferable by the Participant otherwise than by will
or by the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act or the rules thereunder.  However, the Participant, with the
approval of the Administrator, may transfer the Option for no consideration to
or for the benefit of the Participant’s Immediate Family (including, without
limitation, to a trust for the benefit of the Participant’s Immediate Family or
to a partnership or limited liability company for one or more members of the
Participant’s Immediate Family), subject to such limits as the Administrator may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to the Option prior to such transfer and each such
transferee shall so acknowledge in writing as a condition precedent to the
effectiveness of such transfer.  Except as provided in the previous sentence,
the Option shall be exercisable, during the Participant’s lifetime, only by the
Participant (or, in the event of legal incapacity or incompetency, by the
Participant’s guardian or representative) and shall not be assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment or similar process.  Any attempted transfer,
assignment, pledge, hypothecation or other disposition of the Option or of any
rights granted hereunder contrary to the provisions of this Section 7, or the
levy of any attachment or similar process upon the Option shall be null and
void. The term “Immediate Family” shall mean the Participant’s spouse, former
spouse, parents, children, stepchildren, adoptive relationships, sisters,
brothers, nieces, nephews and grandchildren (and, for this purpose, shall also
include the Participant.)

 

8.                                      NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.

 

The Participant shall have no rights as a stockholder with respect to Shares
subject to this Option Agreement until registration of the Shares in the
Company’s share register in the name of the Participant.  Except as is expressly
provided in the Plan with respect to certain changes in the capitalization of
the Company, no adjustment shall be made for dividends or similar rights for
which the record date is prior to the date of such registration.

 

9.                                      ADJUSTMENTS.

 

The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers.  Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.

 

4

--------------------------------------------------------------------------------


 

10.                               TAXES.

 

The Participant acknowledges that upon exercise of the Option the Participant
will be deemed to have taxable income measured by the difference between the
then fair market value of the Shares received upon exercise and the price paid
for such Shares pursuant to this Agreement.  The Participant acknowledges that
any income or other taxes due from him or her with respect to this Option or the
Shares issuable pursuant to this Option shall be the Participant’s
responsibility.

 

The Participant agrees that the Company may withhold from the Participant’s
remuneration, if any, the minimum statutory amount of federal, state and local
withholding taxes attributable to such amount that is considered compensation
includable in such person’s gross income.  At the Company’s discretion, the
amount required to be withheld may be withheld in cash from such remuneration,
or in kind from the Shares otherwise deliverable to the Participant on exercise
of the Option.  The Participant further agrees that, if the Company does not
withhold an amount from the Participant’s remuneration sufficient to satisfy the
Company’s income tax withholding obligation, the Participant will reimburse the
Company on demand, in cash, for the amount under-withheld.

 

11.                               PURCHASE FOR INVESTMENT.

 

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the “1933 Act”),
the Company shall be under no obligation to issue the Shares covered by such
exercise unless and until the following conditions have been fulfilled:

 

(a)                                 The person(s) who exercise the Option shall
warrant to the Company, at the time of such exercise, that such person(s) are
acquiring such Shares for their own respective accounts, for investment, and not
with a view to, or for sale in connection with, the distribution of any such
Shares, in which event the person(s) acquiring such Shares shall be bound by the
provisions of the following legend which shall be endorsed upon the
certificate(s) evidencing the Shares issued pursuant to such exercise:

 

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws;” and

 

(b)                                 If the Company so requires, the Company
shall have received an opinion of its counsel that the Shares may be issued upon
such particular exercise in compliance with the 1933 Act without registration
thereunder.  Without limiting the generality of the foregoing, the Company may
delay issuance of the Shares until completion of any action or obtaining of any
consent, which the Company deems necessary

 

5

--------------------------------------------------------------------------------


 

under any applicable law (including without limitation state securities or “blue
sky” laws).

 

12.                               RESTRICTIONS ON TRANSFER OF SHARES.

 

12.1                        The Participant agrees that in the event the Company
proposes to offer for sale to the public any of its equity securities and such
Participant is requested by the Company and any underwriter engaged by the
Company in connection with such offering to sign an agreement restricting the
sale or other transfer of Shares, then it will promptly sign such agreement and
will not transfer, whether in privately negotiated transactions or to the public
in open market transactions or otherwise, any Shares or other securities of the
Company held by him or her during such period as is determined by the Company
and the underwriters, not to exceed 90 days following the closing of the
offering, plus such additional period of time as may be required to comply with
Marketplace Rule 2711 of the National Association of Securities Dealers, Inc. or
similar rules thereto (such period, the “Lock-Up Period”).  Such agreement shall
be in writing and in form and substance reasonably satisfactory to the Company
and such underwriter and pursuant to customary and prevailing terms and
conditions.  Notwithstanding whether the Participant has signed such an
agreement, the Company may impose stop-transfer instructions with respect to the
Shares or other securities of the Company subject to the foregoing restrictions
until the end of the Lock-Up Period.

 

12.2                        The Participant acknowledges and agrees that neither
the Company, its shareholders nor its directors and officers, has any duty or
obligation to disclose to the Participant any material information regarding the
business of the Company or affecting the value of the Shares before, at the time
of, or following a termination of the employment of the Participant by the
Company, including, without limitation, any information concerning plans for the
Company to make a public offering of its securities or to be acquired by or
merged with or into another firm or entity.

 

13.                               NO OBLIGATION TO MAINTAIN RELATIONSHIP.

 

The Company is not by the Plan or this Option obligated to continue the
Participant as an employee, director or consultant of the Company or an
Affiliate.  The Participant acknowledges:  (i) that the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (ii) that
the grant of the Option is a one-time benefit which does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (iii) that all determinations with respect to any such future
grants, including, but not limited to, the times when options shall be granted,
the number of shares subject to each option, the option price, and the time or
times when each option shall be exercisable, will be at the sole discretion of
the Company; (iv) that the Participant’s participation in the Plan is voluntary;
(v) that the value of the Option is an extraordinary item of compensation which
is outside the scope of the Participant’s employment contract, if any; and (vi)
that the Option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.

 

6

--------------------------------------------------------------------------------


 

14.                               NOTICES.

 

Any notices to the Company required or permitted by the terms of this Option
Agreement or the Plan shall be given by recognized courier service, facsimile,
registered or certified mail, return receipt requested, addressed as follows:

 

ImmunoGen, Inc.

Attn: Finance

830 Winter Street

Waltham, MA  02451

 

or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

 

15.                               GOVERNING LAW.

 

This Option Agreement shall be construed and enforced in accordance with the law
of the Commonwealth of Massachusetts, without giving effect to the conflict of
law principles thereof.

 

16.                               BENEFIT OF AGREEMENT.

 

Subject to the provisions of the Plan and the other provisions hereof, this
Option Agreement shall be for the benefit of and shall be binding upon the
heirs, executors, administrators, successors and assigns of the parties hereto.

 

17.                               ENTIRE AGREEMENT.

 

This Option Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof.  No statement, representation, warranty,
covenant or agreement not expressly set forth in this Option Agreement shall
affect or be used to interpret, change or restrict, the express terms and
provisions of this Option Agreement, provided, however, in any event, this
Option Agreement shall be subject to and governed by the Plan.

 

18.                               MODIFICATIONS AND AMENDMENTS.

 

The terms and provisions of this Option Agreement may be modified or amended as
provided in the Plan.

 

19.                               WAIVERS AND CONSENTS.

 

Except as provided in the Plan, the terms and provisions of this Option
Agreement may be waived, or consent for the departure therefrom granted, only by
written document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be

 

7

--------------------------------------------------------------------------------


 

deemed to be or shall constitute a waiver or consent with respect to any other
terms or provisions of this Option Agreement, whether or not similar.  Each such
waiver or consent shall be effective only in the specific instance and for the
purpose for which it was given, and shall not constitute a continuing waiver or
consent.

 

20.                               DATA PRIVACY.

 

By accepting the Option, the Participant:  (i) authorizes the Company and each
Affiliate, and any agent of the Company or any Affiliate administering the Plan
or providing Plan recordkeeping services, to disclose to the Company or any of
its Affiliates such information and data as the Company or any such Affiliate
shall request in order to facilitate the grant of options and the administration
of the Plan; (ii) waives any data privacy rights he or she may have with respect
to such information; and (iii) authorizes the Company and each Affiliate to
store and transmit such information in electronic form.

 

8

--------------------------------------------------------------------------------
